



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Antoine, 2021 ONCA 167

DATE: 20210316

DOCKET: C68173

Tulloch, Huscroft and Thorburn
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Crystal Joanne Antoine

Appellant

Crystal
    Joanne Antoine, acting in person

Gerald
    Chan, appearing as duty counsel

Kerry Benzakein,
    for the respondent

Heard
    and released orally: March 9, 2021 by video conference

On appeal
    from the conviction entered and sentence imposed on December 24, 2019 by
    Justice Alain H. Perron of the Ontario Court of Justice.

REASONS
    FOR DECISION

[1]

On December 24, 2019, the
    appellant Crystal Joanne Antoine pled guilty to possession for the purpose of
    trafficking 171 pills of methamphetamine, four counts of failure to comply with
    the conditions of her probation, five counts of failure to comply with the
    terms of her recognizance, and two counts of failure to attend court.

[2]

She did so after her counsel advised the Court
    that he had conducted a pre‑plea inquiry, and the appellant confirmed
    that her plea was voluntary. The trial judge reminded her of the implications
    of pleading guilty and she confirmed that she understood and wished to plead
    guilty to all charges.

[3]

The judge then considered the possibility of a
    conditional sentence but decided that a conditional sentence would be
    inappropriate because of the appellants serious addiction and her failure to
    comply with many court orders. He told her that in order to be enrolled in the
    drug treatment plan, she was required to serve a sentence of at least 9 months and
    advised that he would impose a sentence of 9 months in custody. She then agreed
    to be enrolled in the drug treatment plan. He did not address the Gladue principles
    as he was not told the appellant was Indigenous.

[4]

The appellant was
    sentenced to 9 months in custody on the drug trafficking offence and an
    additional 30 days for breach of the court orders.

[5]

She appeals both her
    conviction and sentence.

[6]

At the hearing, the
    Crown submitted that the sentence should be reduced to 6 months in light of the
    fact that the Gladue principles were not addressed. The appellant also informed
    the court that she was abandoning her conviction appeal. The appellant agrees
    with the Crowns submission to reduce the sentence.

[7]

In view of the sentencing judges failure to
    apply the Gladue principles as set out in s. 718.2(e) of the
Criminal
    Code,
as he was required to do, the sentence will be reduced to six months.

[8]

Leave to appeal sentence is therefore granted
    and the sentence is reduced to 6 months. The appeal from conviction is
    dismissed as abandoned.

M. Tulloch
    J.A.

Grant
    Huscroft J.A.

J.A.
    Thorburn J.A.


